DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The substitute specification submitted on 01/05/2021 which replaced the specification has been accepted.
The drawings submitted on 01/05/2021 which replaced FIGs. 6A and 6B has been accepted.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Regarding claim 1, line 2, it is suggested to replace a comma “,” with a colon “:” to differentiate between the preamble and the body of the claim.
Claims 2-16 recites “The user equipment” in line 1. For clarity, it is suggested to replace with “The UE”.
Claim 7 recites “from first GF retransmission resource pool and from second GF retransmission resource pool” in lines 2-3. For clarity, it is suggested to replace with “from the first GF retransmission resource pool and from the second GF retransmission resource pool”.
Claim 7 recites “group/service type” in line 5. It is suggested to clarify the use of words instead of “/”.
Claim 12 recites “group/service type” in line 2. It is suggested to clarify the use of words instead of “/”.
Claim 13 recites “a preconfigured time offset” in lines 1-2. For clarity, it is suggested to replace with “the preconfigured time offset”.
Claim 13 recites “a random time offset” in line 2. For clarity, it is suggested to replace with “the random time offset”.
Claim 17 recites “one or more UEs” in line 4. For clarity, it is suggested to replace with “the one or more UEs”.
Claim 17 recites “configured receive” in line 8. For clarity, it is suggested to replace with “configured to receive”.
Regarding claims 18-19, please insert a colon “:” after the transitional phrase “comprising” to differentiate between the preamble and the body of the claims.
Claim 20 recites “A non-transitory digital storage medium having a computer program stored thereon to perform the method comprising” in lines 1-2. For clarity, in order to differentiate relationship between UE and a computer (i.e. are they one or separate?), it is suggested to replace with “A non-transitory digital storage medium having a computer program stored thereon, when said computer program is run by a computer to perform a method comprising:” and remove “when said computer program is run by a computer” from the last line of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a base station” in line 3. It is unclear whether or not it is referring to “one or more base stations”. For the purpose of examination, examiner will interpret the claim as best understood.
Regarding claims 7, 10, 15 and 16, the phrase "e.g." renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 15 and 16, the phrase "like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 8 recites “at least one further GF retransmission resource pool” in line 2. It is unclear whether or not it is referring to “a first GF retransmission resource pool or second GF retransmission resource pool” in claim 6. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 15 recites “a further grant-free access occasion” in line 2. It is unclear whether or not it is referring to “a first grant-free access occasion or a second grant-free access occasion” in claim 14. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 15 recites “a further grant-free access occasion” in line 5. It is unclear whether or not it is referring to “a further grant-free access occasion” in line 2. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 17 recites “one or more UEs” in line 2. It is unclear whether or not it is referring to “the UE” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 17 recites “one or more base stations” in line 3. It is unclear whether or not it is referring to “one or more base stations” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 17 recites “the UEs” in line 5. It is unclear whether or not it is referring to “one or more UEs”. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 17 recites “a grant-free, GF, transmission scheme” in line 6. It is unclear whether or not it is referring to “a grant-free, GF, transmission scheme” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 17 recites “a grant-free, GF, transmission scheme” in line 6. It is unclear whether or not it is referring to “a grant-free, GF, transmission scheme” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 17 recites “a GF transmission configuration” in line 7. It is unclear whether or not it is referring to “a GF transmission configuration” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 17 recites the limitation "the certain UEs" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 17 recites “the grant free transmission” in line 9. It is unclear whether or not it is referring to “grant free transmissions” in line 8. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 17 recites “a certain signaling” in line 12. It is unclear whether or not it is referring to “a certain signaling” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 17 recites “a GF retransmission configuration” in line 14. It is unclear whether or not it is referring to “a GF retransmission configuration” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 18 recites “a base station” in line 3. It is unclear whether or not it is referring to “one or more base stations”. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 19 recites “a base station” in line 2. It is unclear whether or not it is referring to “a base station” in claim 18. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 19 recites “a wireless communication network” in line 2. It is unclear whether or not it is referring to “a wireless communication network” in claim 18. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 19 recites “one or more UEs” in line 3. It is unclear whether or not it is referring to “the UE” in claim 18. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 19 recites “the UEs” in line 4. It is unclear whether or not it is referring to “one or more UEs”. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 19 recites “a transmission” in line 4. It is unclear whether or not it is referring to “a transmission” in claim 18. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 19 recites “a grant-free, GF, transmission scheme” in line 5. It is unclear whether or not it is referring to “a grant-free, GF, transmission scheme” in claim 18. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 19 recites “a GF transmission configuration” in line 6. It is unclear whether or not it is referring to “a GF transmission configuration” in claim 18. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 19 recites the limitation "the certain UEs" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 19 recites “the grant free transmission” in line 8. It is unclear whether or not it is referring to “grant free transmissions” in line 7. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 19 recites “a certain signaling” in line 10. It is unclear whether or not it is referring to “a certain signaling” in claim 18. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 19 recites “a GF retransmission configuration” in line 12. It is unclear whether or not it is referring to “a GF retransmission configuration” in claim 18. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 20 recites “a base station” in line 4. It is unclear whether or not it is referring to “one or more base stations”. For the purpose of examination, examiner will interpret the claim as best understood.
Claims 2-6, 9, 11-14 are also rejected since they are depended on the rejected claims set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 2018/0035459 A1, hereinafter “Islam”) in view of Cao et al. (US 2018/0123765 A1, hereinafter “Cao”).

Regarding claim 1, Islam discloses a user equipment UE, for a wireless communication network comprising one or more base stations [see Fig. 1, para. 45; UE 120 for network 100 comprising one or more base stations 110; also see Fig. 18D-E, 19A-B, 20, para. 119-128], 
wherein the UE is configured to perform a transmission to a base station using a grant-free, GF, transmission scheme [see Fig. 18D-E, para. 119; UE1 is configured to make a new/initial transmission to a base station using a grant-free transmission scheme (region 1912 during TTI 1901)], the transmission being performed in accordance with a GF transmission configuration [see Fig. 18D-E, para. 119; the new/initial transmission being performed in accordance with a grant-free transmission configuration (resource area 1900 during grant-free TTI 1901 for new transmissions)], 
wherein the UE is configured to receive from the base station a certain signaling [see Fig. 18D-E, para. 120; UE1 is configured to receive feedback from the base station; also see para. 59], the certain signaling indicating the transmission [see para. 43, 120, 140; the feedback indicating the new/initial transmission or retransmission], and 
wherein, responsive to the certain signaling from the base station, the UE is configured to retransmit the transmission in accordance with a GF retransmission configuration [see Fig. 18D-E, para. 43, 119-120; in response to the feedback from the base station, UE1 is configured to retransmit the new/initial transmission in resource areas 1902, 1904 during grant-free TTIs 1903, 1905 for first retransmission and second retransmission], the GF retransmission configuration being different from the GF transmission configuration [see Fig. 18D-E, para. 119; the grant-free retransmission configuration (resource area 1902 during grant-free TTI 1903 for first retransmission and resource area 1904 during grant-free TTI 1905 for second retransmission) is different from the grant-free new/initial transmission configuration (resource area 1900 during grant-free TTI 1901)].
Although Islam discloses the certain signaling indicating the transmission,
Islam does not explicitly disclose the certain signaling indicating “that the base station failed to identify the UE from” the transmission.
However, Cao teaches UE is configured to receive from a base station a certain signaling [see para. 136; UE receives from base station a group ACK/NACK], the certain signaling indicating that the base station failed to identify the UE [see Fig. 13, para. 153; the group ACK/NACK including fields 446 indicates whether the UEs identified in the group ACK/NACK are being ACK'd or NACK'd (e.g. ‘1’=ACK and ‘0’=NACK). The UE ID of each UE being ACK'd or NACK'd is then present in field 448].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “UE is configured to receive from a base station a certain signaling, the certain signaling indicating that the base station failed to identify the UE”, as taught by Cao, into the system of Islam so that it would provide support for ACK/NACK feedback for grant-free transmissions and retransmissions [see Cao, para. 11].

Regarding claim 2, Islam discloses wherein 
the GF transmission configuration comprises a GF transmission resource [see Fig. 18D-E, para. 119; region 1912 containing 4 RBs] or a GF transmission resource pool [see Fig. 18D-E, para. 119; resource area 1900 containing 16 RBs], and 
the GF retransmission configuration comprises a GF retransmission resource [see Fig. 18D-E, para. 119; first region 1920 containing 4 RBs and second region 1930 containing 4 RBs] or a GF retransmission resource pool [see Fig. 18D-E, para. 119; first resource area 1902 containing 16 RBs and second resource area 1904 containing 16 RBs].

Regarding claim 3, Islam discloses wherein the GF retransmission resource pool is larger than the GF transmission resource pool [see Fig. 18D-E, para. 119; resource areas 1902 and 1904 (32 RBs) is larger than resource area 1900 (16 RBs)].

Regarding claim 4, Islam discloses wherein the GF retransmission resource pool comprises resources different from the GF transmission resource pool [see Fig. 18D-E, para. 119; resource areas 1902 and 1904 comprise resources different from the resource area 1900].

Regarding claim 5, Islam discloses wherein the UE is configured to select the GF retransmission resource from the GF retransmission resource pool [see Fig. 18D-E, para. 119; the first region 1920 containing 4 RBs and second region 1930 containing 4 RBs is selected from the first resource area 1902 containing 16 RBs and the second resource area 1904 containing 16 RBs].
Islam does not explicitly disclose select the GF retransmission resource “randomly”.
However, Cao teaches UE is configured to select grant-free resource randomly [see Fig. 4-5, para. 73-74; UE selects grant-free uplink transmission resource randomly].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “UE is configured to select grant-free resource randomly”, as taught by Cao, into the system of Islam so that it would provide support for ACK/NACK feedback for grant-free transmissions and retransmissions [see Cao, para. 11].

Regarding claim 6, Islam discloses wherein the GF retransmission resource pool comprises a plurality of retransmission resource pools, the plurality of retransmission resource pools being of the same size or of different sizes, and the plurality of retransmission resource pools comprising a first GF retransmission resource pool and second GF retransmission resource pool [see Fig. 18D-E, para. 119; first resource area 1902 containing 16 RBs and second resource area 1904 containing 16 RBs].

Regarding claim 7, Islam discloses wherein the UE is configured to select the GF retransmission resource from first GF retransmission resource pool and from second GF retransmission resource pool [see Fig. 18D-E, para. 119; UE1 is configured to select the GF retransmission resource (4 RBs in region 1920 and 4 RBs in region 1930) from first GF retransmission resource pool (resource area 1902) and from second GF retransmission resource pool (resource area 1904)] based on a UE-ID [see para. 43; based on a UE identifier, e.g., an RNTI].

Regarding claim 8, Islam discloses wherein the GF retransmission resource pool comprises at least one further GF retransmission resource pool [see Fig. 19A-B, 20, para. 123-128; at least one further grant-free retransmission resource areas].

Regarding claim 9, Islam discloses wherein the GF transmission configuration comprises a GF transmission coding scheme, and the GF retransmission configuration comprises a GF retransmission coding scheme, the GF transmission coding scheme being different from the GF retransmission coding scheme [see para. 40; group(s) of grant-free resources are configured based on modulation and coding schemes (MCSs) supported for grant-free transmissions, for example, one group is configured for grant-free transmission with a first MCS and a second group is configured with a second MCS. Alternatively, one group is configured to observe more grant-free transmission than a second group (e.g., more UEs can transmit in one group than other, i.e., loading can be different)].

Regarding claim 11, Islam discloses wherein the GF transmission configuration comprises a time at which the transmission is performed, and the GF retransmission configuration comprises a plurality of time offsets for the retransmission relative to the time of the transmission [see Fig. 18D-E, para. 119; the grant-free new/initial transmission is during TTI 1901 (t) and the grant-free retransmissions are during TTI 1903 (t+1) and TTI 1905 (t+2)].

Regarding claim 12, Islam does not explicitly disclose wherein the UE is configured to select, based on a UE-ID, a preconfigured time offset for the retransmission.
However, Cao teaches UE is configured to select, based on a UE-ID, a preconfigured time offset for retransmission [see para. 56, 213; the UE is configured to select periodicity and offset of the resource for retransmission based on UE ID; also see para. 196, 207].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “UE is configured to select, based on a UE-ID, a preconfigured time offset for retransmission”, as taught by Cao, into the system of Islam so that it would provide support for ACK/NACK feedback for grant-free transmissions and retransmissions [see Cao, para. 11].

Regarding claim 14, Islam discloses wherein the GF transmission configuration comprises or identifies a plurality of grant-free access occasions during which grant-free transmissions are to be performed [see Fig. 19A-B, para. 123-126; grant-free transmission configuration comprises a plurality of grant-free TTIs during which grant-free transmission are to be performed], the plurality of grant-free access occasions comprising at least a first grant-free access occasion and a second grant-free access occasion [see Fig. 19A-B, para. 123-126; the plurality of grant-free TTIs comprising at least grant-free TTI 1805 and grant-free TTI 1807], and the GF retransmission configuration comprises or identifies at least one further grant-free access occasion during which grant-free retransmissions are to be performed [see Fig. 19A-B, para. 123-126; grant-free TTI 1809], the further grant-free access occasion being different from the second grant-free access occasion [see Fig. 19A-B, para. 123-126; grant-free TTI 1809 is different from grant-free TTI 1807].

Regarding claim 15, Islam discloses wherein first UEs use a further grant-free access occasion that is earlier than the second grant-free access occasion [see Fig. 19B, para. 123-126; first UEs use grant-free TTI 1805 that is earlier than grant-free TTI 1807], and second UEs use a further grant-free access occasion that is later or earlier than the second grant-free access occasion [see Fig. 19A-B, para. 123-126; second UEs use grant-free TTI 1809 that is later than grant-free TTI 1807].

Regarding claim 16, Islam discloses wherein the certain signaling comprises the GF retransmission configuration to be used by UE responsive to receiving the certain signaling [see para. 140; the feedback comprises the grant-free retransmission configuration; also see para. 43, 59, 120].

Regarding claim 17, Islam discloses a wireless communication system [see Fig. 1, para. 45; network 100; also see Fig. 18D-E, 19A-B, 20, para. 119-128], comprising: 
one or more UEs of claim 1 [see Fig. 1, para. 45; one or more UEs 120; also see Fig. 18D-E, 19A-B, 20, para. 119-128], and 
one or more base stations, BSs, [see Fig. 1, para. 45; one or more base stations 110; also see Fig. 18D-E, 19A-B, 20, para. 119-128] wherein 
the BS is configured to serve one or more UEs of the wireless communication network [see Fig. 1, para. 45; the base station 110 is configured to serve UEs 120 of the network 100], wherein a certain number of the UEs, which are served by the BS, are configured to perform a transmission to the BS station using a grant-free, GF, transmission scheme [see Fig. 18D-E, para. 119; UE1 is configured to make a new/initial transmission to a base station using a grant-free transmission scheme (region 1912 during TTI 1901)], the transmission being performed in accordance with a GF transmission configuration [see Fig. 18D-E, para. 119; the new/initial transmission being performed in accordance with a grant-free transmission configuration (resource area 1900 during grant-free TTI 1901 for new transmissions)], 
the BS is configured receive from the certain UEs respective grant free transmissions [see Fig. 18D-E, para. 119; the base station receives from UEs 1,4 grant-free new/initial transmissions] and to determine whether the certain UEs can be identified from the grant free transmission [see para. 120; determine which UE is detected from the grant-free transmission], and 
in case some or all of the certain UEs cannot be identified by the BS, the BS is configured to transmit a certain signaling [see Fig. 18D-E, para. 120; the base station is configured to transmit feedback to UEs 1,4 that are not detected by the base station; also see para. 59], the certain signaling indicating the transmission [see para. 43, 120, 140; the feedback indicating the new/initial transmission or retransmission], and causing the certain UEs to retransmit the transmission in accordance with a GF retransmission configuration [see Fig. 18D-E, para. 43, 119-120; in response to the feedback from the base station, UEs 1,4 are configured to retransmit the new/initial transmission in resource areas 1902, 1904 during grant-free TTIs 1903, 1905 for first retransmission and second retransmission], the GF retransmission configuration being different from the GF transmission configuration [see Fig. 18D-E, para. 119; the grant-free retransmission configuration (resource area 1902 during grant-free TTI 1903 for first retransmission and resource area 1904 during grant-free TTI 1905 for second retransmission) is different from the grant-free new/initial transmission configuration (resource area 1900 during grant-free TTI 1901)].
Although Islam discloses the certain signaling indicating the transmission,
Islam does not explicitly disclose the certain signaling indicating “that the BS failed to identify the certain UEs from” the transmission.
However, Cao teaches UEs configured to receive from a base station a certain signaling [see para. 136; UEs receives from base station a group ACK/NACK], the certain signaling indicating that the base station failed to identify the UEs [see Fig. 13, para. 153; the group ACK/NACK including fields 446 indicates whether the UEs identified in the group ACK/NACK are being ACK'd or NACK'd (e.g. ‘1’=ACK and ‘0’=NACK). The UE ID of each UE being ACK'd or NACK'd is then present in field 448].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “UEs configured to receive from a base station a certain signaling, the certain signaling indicating that the base station failed to identify the UEs”, as taught by Cao, into the system of Islam so that it would provide support for ACK/NACK feedback for grant-free transmissions and retransmissions [see Cao, para. 11].

Regarding claim 18, Islam discloses a method [see Fig. 18D-E, 19A-B, 20, para. 119-128; resource mapping configurations for initial transmission and retransmissions], comprising 
performing by a user equipment, UE, of a wireless communication network, which comprises one or more base stations [see Fig. 1, para. 45; UE 120 of network 100, which comprises one or more base stations 110], a transmission to a base station using a grant-free, GF, transmission scheme [see Fig. 18D-E, para. 119; UE1 is configured to make a new/initial transmission to a base station using a grant-free transmission scheme (region 1912 during TTI 1901)], the transmission being performed in accordance with a GF transmission configuration [see Fig. 18D-E, para. 119; the new/initial transmission being performed in accordance with a grant-free transmission configuration (resource area 1900 during grant-free TTI 1901 for new transmissions)], 
receiving, at the UE, from the base station a certain signaling [see Fig. 18D-E, para. 120; UE1 receives feedback from the base station; also see para. 59], the certain signaling indicating the transmission [see para. 43, 120, 140; the feedback indicating the new/initial transmission or retransmission], and 
responsive to the certain signaling from the base station, retransmitting, by the UE, the transmission in accordance with a GF retransmission configuration [see Fig. 18D-E, para. 43, 119-120; in response to the feedback from the base station, UE1 is configured to retransmit the new/initial transmission in resource areas 1902, 1904 during grant-free TTIs 1903, 1905 for first retransmission and second retransmission], the GF retransmission configuration being different from the GF transmission configuration [see Fig. 18D-E, para. 119; the grant-free retransmission configuration (resource area 1902 during grant-free TTI 1903 for first retransmission and resource area 1904 during grant-free TTI 1905 for second retransmission) is different from the grant-free new/initial transmission configuration (resource area 1900 during grant-free TTI 1901)].
Although Islam discloses the certain signaling indicating the transmission,
Islam does not explicitly disclose the certain signaling indicating “that the base station failed to identify the UE from” the transmission.
However, Cao teaches UE is configured to receive from a base station a certain signaling [see para. 136; UE receives from base station a group ACK/NACK], the certain signaling indicating that the base station failed to identify the UE [see Fig. 13, para. 153; the group ACK/NACK including fields 446 indicates whether the UEs identified in the group ACK/NACK are being ACK'd or NACK'd (e.g. ‘1’=ACK and ‘0’=NACK). The UE ID of each UE being ACK'd or NACK'd is then present in field 448].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “UE is configured to receive from a base station a certain signaling, the certain signaling indicating that the base station failed to identify the UE”, as taught by Cao, into the system of Islam so that it would provide support for ACK/NACK feedback for grant-free transmissions and retransmissions [see Cao, para. 11].

Regarding claim 19, Islam discloses the method of claim 18, comprising 
serving, by a base station, BS, of a wireless communication network, which comprises one or more base stations, one or more UEs of the wireless communication network [see Fig. 1, para. 45; the base station 110 is configured to serve UEs 120 of the network 100, which comprises one or more base stations 110], wherein a certain number of the UEs, which are served by the BS, perform a transmission to the BS station using a grant-free, GF, transmission scheme [see Fig. 18D-E, para. 119; UE1 is configured to make a new/initial transmission to a base station using a grant-free transmission scheme (region 1912 during TTI 1901)], the transmission being performed in accordance with a GF transmission configuration [see Fig. 18D-E, para. 119; the new/initial transmission being performed in accordance with a grant-free transmission configuration (resource area 1900 during grant-free TTI 1901 for new transmissions)], 
receiving, by the BS, from the certain UEs respective grant free transmissions [see Fig. 18D-E, para. 119; the base station receives from UEs 1,4 grant-free new/initial transmissions] and determining whether the certain UEs can be identified from the grant free transmission [see para. 120; determine which UE is detected from the grant-free transmission], and 
in case some or all of the certain UEs cannot be identified by the BS, transmitting, by the BS, a certain signaling [see Fig. 18D-E, para. 120; the base station is configured to transmit feedback to UEs 1,4 that are not detected by the base station; also see para. 59], the certain signaling indicating the transmission [see para. 43, 120, 140; the feedback indicating the new/initial transmission or retransmission], and causing the certain UEs to retransmit the transmission in accordance with a GF retransmission configuration [see Fig. 18D-E, para. 43, 119-120; in response to the feedback from the base station, UEs 1,4 are configured to retransmit the new/initial transmission in resource areas 1902, 1904 during grant-free TTIs 1903, 1905 for first retransmission and second retransmission], the GF retransmission configuration being different from the GF transmission configuration [see Fig. 18D-E, para. 119; the grant-free retransmission configuration (resource area 1902 during grant-free TTI 1903 for first retransmission and resource area 1904 during grant-free TTI 1905 for second retransmission) is different from the grant-free new/initial transmission configuration (resource area 1900 during grant-free TTI 1901)].
Although Islam discloses the certain signaling indicating the transmission,
Islam does not explicitly disclose the certain signaling indicating “that the BS failed to identify the certain UEs from” the transmission.
However, Cao teaches UEs configured to receive from a base station a certain signaling [see para. 136; UEs receives from base station a group ACK/NACK], the certain signaling indicating that the base station failed to identify the UEs [see Fig. 13, para. 153; the group ACK/NACK including fields 446 indicates whether the UEs identified in the group ACK/NACK are being ACK'd or NACK'd (e.g. ‘1’=ACK and ‘0’=NACK). The UE ID of each UE being ACK'd or NACK'd is then present in field 448].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “UEs configured to receive from a base station a certain signaling, the certain signaling indicating that the base station failed to identify the UEs”, as taught by Cao, into the system of Islam so that it would provide support for ACK/NACK feedback for grant-free transmissions and retransmissions [see Cao, para. 11].

Regarding claim 20, Islam discloses a non-transitory digital storage medium having a computer program stored thereon [see Fig. 15, para. 90; memory 1506 storing instructions] to perform the method [see Fig. 18D-E, 19A-B, 20, para. 119-128; resource mapping configurations for initial transmission and retransmissions] comprising 
performing by a user equipment, UE, of a wireless communication network, which comprises one or more base stations [see Fig. 1, para. 45; UE 120 of network 100, which comprises one or more base stations 110], a transmission to a base station using a grant-free, GF, transmission scheme [see Fig. 18D-E, para. 119; UE1 is configured to make a new/initial transmission to a base station using a grant-free transmission scheme (region 1912 during TTI 1901)], the transmission being performed in accordance with a GF transmission configuration [see Fig. 18D-E, para. 119; the new/initial transmission being performed in accordance with a grant-free transmission configuration (resource area 1900 during grant-free TTI 1901 for new transmissions)], 
receiving, at the UE, from the base station a certain signaling [see Fig. 18D-E, para. 120; UE1 receives feedback from the base station; also see para. 59], the certain signaling indicating the transmission [see para. 43, 120, 140; the feedback indicating the new/initial transmission or retransmission], and 
responsive to the certain signaling from the base station, retransmitting, by the UE, the transmission in accordance with a GF retransmission configuration [see Fig. 18D-E, para. 43, 119-120; in response to the feedback from the base station, UE1 is configured to retransmit the new/initial transmission in resource areas 1902, 1904 during grant-free TTIs 1903, 1905 for first retransmission and second retransmission], the GF retransmission configuration being different from the GF transmission configuration [see Fig. 18D-E, para. 119; the grant-free retransmission configuration (resource area 1902 during grant-free TTI 1903 for first retransmission and resource area 1904 during grant-free TTI 1905 for second retransmission) is different from the grant-free new/initial transmission configuration (resource area 1900 during grant-free TTI 1901)],
when said computer program is run by a computer [see Fig. 15, para. 90; the instructions executed by processor 1504].
Although Islam discloses the certain signaling indicating the transmission,
Islam does not explicitly disclose the certain signaling indicating “that the base station failed to identify the UE from” the transmission.
However, Cao teaches UE is configured to receive from a base station a certain signaling [see para. 136; UE receives from base station a group ACK/NACK], the certain signaling indicating that the base station failed to identify the UE [see Fig. 13, para. 153; the group ACK/NACK including fields 446 indicates whether the UEs identified in the group ACK/NACK are being ACK'd or NACK'd (e.g. ‘1’=ACK and ‘0’=NACK). The UE ID of each UE being ACK'd or NACK'd is then present in field 448].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “UE is configured to receive from a base station a certain signaling, the certain signaling indicating that the base station failed to identify the UE”, as taught by Cao, into the system of Islam so that it would provide support for ACK/NACK feedback for grant-free transmissions and retransmissions [see Cao, para. 11].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Islam and Cao in view of (INTEL CORPORATION: “Support of link adaptation for UL grant-free NOMA schemes”; 3GPP DRAFT; R1-1610374 LA GRANT-FREE NOMA, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE. 350, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX, FRANCE; vol. RAN WG1, no. Lisbon, Portugal; 20161010 – 20161014; 9 October 2016 (2016-10-09), XP051150385, hereinafter “Intel”).

Regarding claim 10, Islam discloses wherein the GF transmission coding scheme comprises a first sequence [see para. 111, 121; pilot sequence for new/initial transmission], and the GF retransmission coding scheme comprises a second sequence [see para. 111, 121; pilot sequence for retransmission], the second sequence being more robust than the first sequence [see para. 127; pilot sequence for retransmission yields improved resource utilization].
Islam does not explicitly disclose “NOMA” sequence.
However, Cao teaches uplink transmissions use non-orthogonal multiple access (NOMA) [see para. 39].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “uplink transmissions use non-orthogonal multiple access (NOMA)”, as taught by Cao, into the system of Islam so that it would provide support for ACK/NACK feedback for grant-free transmissions and retransmissions [see Cao, para. 11].
The combined system of Islam and Cao does not explicitly disclose “NOMA sequence”.
However, Intel teaches NOMA sequence [see page 1; a MA resource comprises NOMA sequence] and the retransmission NOMA sequence being more robust than the initial transmission NOMA sequence [see page 3, second paragraph; lower MCS for retransmission].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “NOMA sequence and the retransmission NOMA sequence being more robust than the initial transmission NOMA sequence”, as taught by Intel, into the combined system of Islam and Cao so that it would improve the robustness and the link budget of the subsequent retransmission attempts [see Intel, page 3, second paragraph].

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cao et al. (US 11,516,826 B2), see Fig. 3A-K, col. 2-4, discloses signaling for semi-static configuration in grant free uplink transmissions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469